PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/086,020
Filing Date: 18 Sep 2018
Appellant(s): Trinseo Europe GmbH



__________________
Gregory Lowen
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed February 21, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1,5-8 and 15-20 are rejected under 35 U.S.C. 103 as obvious over Smith 2001/0056150.
	Smith claims (#9) a blend of 1-99% thermoplastic and 99-1% of emulsion polymerized particles. The additive particles may be added to polymers of methylmethacrylate (paragraph 47) (ie applicant’s “a”). Preferably, the particle is a MMA/butylacrylate/opt butylmethacrylate copolymer (paragraph 52) of 0.2-15 million MW (paragraph 53) which suggests applicant’s “b”.
	Although no example meets the claimed composition, the reference suggests applicant’s limitations sufficiently to render the claims obvious.

	In regards to applicant’s dependent claims:
	The MMA/butylacrylate/opt butylmethacrylate copolymer ratio is 55-97/3-20/0-25  (paragraph 52).
	The particles are emulsion polymerized (paragraph 14).
	Adding pigments/colorants to any polymeric composition would have been prima facie obvious to one of ordinary skill.
	The compositions may be extruded into sheets (paragraph 50).
	The compositions may be foamed (paragraph 45).

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Smith 2001/0056150  optionally in view of the Mekhilev artcle in the Journal of Vinyl and Additive Technology
As explained above, Smith, suggests adding high MW acrylic polymers to acrylic polymers. The polydispersity (ie the Mw/Mn) of the high MW acrylic is not reported.
	However, the claimed “3-30” is wide enough to encompass most practical values (given Mw/Mn is always >1). Mekhilev (table 1) can be further cited to show common polydisperities for high MW acrylic polymers. 
	It would have been obvious for the high Mw acrylic polymers of the primary reference to exhibit a conventional polydispersity.


Claims 1,6-8 and 15-20 are rejected under 35 U.S.C. 103 as obvious over JP2012153822.
	The reference exemplifies (#8) a blend of 30 parts Nature works 3001D, 70 parts Acrypet VH-001, 3 parts PA60 and 1.5 parts EN160. Acrypet VH-001 (line 735 of translation) is an acrylic resin (ie applicant’s “a”). Nature Works 3001D (line 728 of translation) is polylactic acid. EN160 is a carbodiimide (line 747 of translation). PA60 (line 743 of translation) is an acrylic resin of 8 million Mw.
	While the 8 million Mw is below the 10 million minimum of applicant’s claims and the 3 parts is below applicant’s 5% minimum, the reference (see claim 1; abstract) permits a Mw of up to 15 million and up to 10 pph.
	It would have been obvious to produce a similar composition as in example 8, increasing the Mw of the high MW acrylic anywhere between 10 and 15 million and upping its content to at least 5% per the reference’s teachings.

	In regards to applicant’s dependent claims:
	Inherently, PA60 is a methylmethacrylate/butylacrylate copolymer (see paragraph 84 of Suzuki 2016/0215138).
	Claim 7’s “emulsion” polymerized limitation is a product by process limitation. There is nothing of record to show how the PA60 was made. However, even if not emulsion polymerized, there is no reason to believe the PA60 is recognizably different from an emulsion polymerized version of the same monomers. See MPEP 2113.
	The lower MW acrylic polymer is primarily made from methyl methacrylate (paragraph 22).
	Various additives can be included (paragraph 40).
	The composition can be extruded into sheets (paragraph 46).
	The composition may be foamed (line 764 of translation).

Claims 1,5-8 and 15-20 are rejected under 35 U.S.C. 103 as obvious over JP2012153822.
	The reference exemplifies  (#7) a blend of 30 parts Nature works 3001D, 70 parts Acrypet VH-001, 5 parts P531A and 1.5 parts EN160. Acrypet VH-001 (line 735 of translation) is an acrylic resin (ie applicant’s “a”). Nature Works 3001D (line 728 of translation) is polylactic acid. EN160 is a carbodiimide. P531A (line 742 of translation) is an acrylic resin of 4.5 million Mw.
	While this 4.5 million Mw is below the 10 million minimum of applicant’s claims, the reference (see claim 1) permits a Mw of up to 15 million.
	It would have been obvious to produce a similar composition as in example 7, increasing the Mw of the high MW acrylic anywhere between 10 and 15 million per the reference’s teachings.

	In regards to applicant’s dependent claims:
	Inherently, P531A is a methylmethacrylate based polymer (see paragraph 55 of Ido 2008/0071038; paragraph 40,88 of JP2009256509).
	Claim 7’s “emulsion” polymerized limitation is a product by process limitation. There is nothing of record to show how the P531A was made. However, even if not emulsion polymerized, there is no reason to believe the P531A is recognizably different from an emulsion polymerized version of the same monomers. See MPEP 2113.
	The lower MW acrylic polymer is primarily made from methyl methacrylate (paragraph 22).
	Various additives can be included (paragraph 40).
	The composition can be extruded into sheets (paragraph 46).
	The composition may be foamed (line 764 of translation).

NEW GROUNDS OF REJECTION
None

WITHDRAWN REJECTIONS
None

(2) Response to Argument
Appellant argues that the evidence of record overcomes the obviousness rejections.
Appellant’s table 1 has no effect on the applied rejections because said table compares polymethylmethacylate with no processing aid versus polymethylmethacylate with the claimed processing aid. The applied rejections all rely on references that contain a matrix and a processing aid. No conclusion can be drawn from table 1 regarding the obviousness/unobviousness of the processing aid’s molecular weight, amount added or choice of matrix “a”. These are the issues at hand for the applied rejections. Table 1 does not compare the closest prior art.
Appellant points to the data in the response of 9/16/21. 
This data cannot be relied on for the reasons set forth in the advisory action of 9/24/21. The data is not in affidavit form as required by MPEP 716.01(c) II. The graphical data is not readable due to poor print quality and lack of colors. The comparison processing aid of 7 million molecular weight is not fully identified. Is this comparison processing aid identical to the 10 million molecular weight processing aid    except for the molecular weight?  Any potential superiority of the 10 million molecular weight processing aid could just as easily be due to differences in the monomeric makeup of the processing aid. For instance, if the 10 million molecular weight processing aid is a methylmethacrylate/butylacrylate copolymer but the 7 million molecular weight processing aid is a methylmethacrylate homopolymer, no conclusion could be drawn about the molecular weight. The comonomer may be responsible for the property differences.
Furthermore, even the tabular data does not show superiority of the 10 million molecular weight processing aid in all cases. At the lower elongation times (eg 0.19 and 0.45s) the claimed processing aid (ie PD1136) has a transient extensional viscosity “in-between” that of the 7 million molecular weight processing aid (P566) and the 1.5 million molecular weight processing aid (P557). The 10 million molecular weight processing aid is not always superior.
Appellant argues Smith suggests a very wide (ie 1-99/99-1) ratio of his thermoplastic and high molecular weight acrylic. 
This is not convincing. The mere overlap (ie 5-15% vs 1-99%) is sufficient for prima facie obviousness (see MPEP2144.05 I.). Appellant provides no data regarding the importance of the narrower amount of high molecular weight processing aid. Secondly, Smith teaches the high MW acrylic polymeric additives may be admixed with matrices such as MMA polymers (paragraph 47). This hints that the high MW acrylic is added in minor amounts as a “matrix” would conventionally be the majority component. When added to PVC, Smith is explicit @ up to 15pph (Smith’s claim 10).
JP2012153822’s example 8 employing an 8 million molecular weight processing aid in an acrylic matrix is actually closer (in terms of MW) to appellant’s claims than the “comparison” of a processing aid of 7 million molecular weight. As pointed out above, the lesser amounts used in this example of the reference have not been shown to be critical. Even if the data of the response of 9/16/21 could be relied on, it is insufficient to overcome the rejection based on JP2012153822’s example 8 because said example is closer to the claims than the comparison.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

David Buttner
/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        6/8/22

Conferees:
Randy Gulakowski
/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766     

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013..